   Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 1 of 34 PageID: 10           FILED
                                                                                     January 19, 2021

                                                                                     At:
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY                              William T. Walsh

 UNITED STATES OF AMERICA                                                               Clerk
                                                           Criminal No. 21-50(FLW)
        v.
                                                           Filed: January 19, 2021
 COMPREHENSIVE LANGUAGE CENTER,
 INC.,                                                     Violation: 18 U.S.C. § 371

                          Defendant.


                        DEFERRED PROSECUTION AGREEMENT

       The United States Department of Justice, Antitrust Division (“United States”);

Comprehensive Language Center, Inc. (“CLCI”), a corporation organized and existing under the

laws of Virginia, by and through its undersigned representative, pursuant to authority granted by

its board of directors; and TATC Consulting Corporation (“TATC”), a corporation organized and

existing under the laws of Washington, D.C., by and through its undersigned representative,

pursuant to authority granted by its board of directors, enter into this Deferred Prosecution

Agreement (“Agreement”), the terms and conditions of which are as follows:

                   Criminal Information and Acceptance of Responsibility

       1.      CLCI and TATC acknowledge and agree that the United States will file a one-

count Information in the United States District Court for the District of New Jersey. The

Information will charge CLCI with a single count of knowingly and willfully combining,

conspiring, confederating, and agreeing, with other persons and Berlitz Languages, Inc., another

entity engaged in the provision of foreign-language training services, to defraud the United

States by impeding, impairing, obstructing, and defeating by dishonest means the lawful

government functions of the National Security Agency (NSA), an agency of the United States,

namely, the competitive bidding for and operation of certain contracts and delivery orders issued
   Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 2 of 34 PageID: 11




thereunder, from at least as early as March 2017 until at least December 2017, in violation of 18

U.S.C. § 371. In so doing, CLCI: (a) knowingly and voluntarily waives its right to indictment on

this charge, as well as all rights to a speedy trial pursuant to the Sixth Amendment to the United

States Constitution; Title 18, U.S.C., Section 3161; and Federal Rule of Criminal Procedure

48(b); and (b) knowingly and voluntarily waives for the purposes of this Agreement and for the

purposes of any charges by the United States arising out of the conduct described in the

Statement of Facts (attached as Attachment A and incorporated by reference into this

Agreement) any objection with respect to venue and consents to the filing of the Information, as

provided under the terms of this Agreement, in the United States District Court for the District of

New Jersey. The United States agrees to defer prosecution of CLCI pursuant to the terms and

conditions described below.

       2.      CLCI admits, accepts, and acknowledges that, under U.S. federal law, it is

responsible for the acts of its officers, directors, employees, and agents that give rise to the

charges in the Information. CLCI admits, accepts, and acknowledges that the facts set forth in the

Statement of Facts are true and accurate. Should the United States pursue the prosecution that is

deferred by this Agreement, CLCI agrees that it will not dispute the Statement of Facts set forth

in this Agreement, and, in any such prosecution, the Statement of Facts shall be admissible as:

(a) substantive evidence offered by the government in its case-in-chief and rebuttal case;

(b) impeachment evidence offered by the government on cross-examination; and (c) evidence at

any sentencing or other hearing. In addition, CLCI and TATC agree not to assert any claim

under the United States Constitution, Rule 410 of the Federal Rules of Evidence, Rule 11(f)

of the Federal Rules of Criminal Procedure, Section 1B1.1(a) of the United States Sentencing

Guidelines (“USSG” or “Sentencing Guidelines”), or any other federal rule that the Statement of



                                                   2
   Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 3 of 34 PageID: 12




Facts should be suppressed or is otherwise inadmissible as evidence in any form. Neither this

Agreement nor the Information is a final adjudication of the matters addressed in those

documents.

                             Parties to and Scope of the Agreement

       3.      CLCI is organized under the laws of Virginia with its principal place of business

in McLean, Virginia. It is a wholly-owned subsidiary of TATC. This agreement binds CLCI;

TATC; and the United States Department of Justice, Antitrust Division. This Agreement does

not create any contingent rights for any current or former officers, directors, employees, or

agents of CLCI or TATC.

                                    Length of the Agreement

       4.      This Agreement is effective for a period beginning on the date on which the

Information is filed (the “Effective Date”) and ending three (3) years from that date (the

“Term”), except for the Cooperation Obligations set forth in Paragraph 6 below. CLCI and

TATC agree that in the event that the United States determines, in its sole discretion, that CLCI

or TATC has violated any provision of this Agreement, an extension or extensions of the term of

the Agreement may be imposed by the United States, in its sole discretion, for up to a total

additional time period of one year, without prejudice to the United States’ right to proceed as

provided in Paragraphs 17-20 below. Any extension of the Agreement extends all terms of this

Agreement, including attachments, for an equivalent period, but does not extend the due date for

payments provided in Paragraphs 8 and 10 below.

                                    Relevant Considerations

       5.      The United States enters into this Agreement based on the individual facts and

circumstances of this case. Among the facts considered were the following:



                                                 3
   Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 4 of 34 PageID: 13




               (a)     the nature and seriousness of the illegal conduct, which involved

submitting a false and fraudulent bid to the National Security Agency for the provision of foreign

language training services, which impeded the ability of the agency to conduct a competitive

bidding process;

               (b)     CLCI and TATC have ceased doing business and intend to dissolve;

               (c)     if, at any time during the Term, CLCI or TATC resumes the conduct of

commercial business of any kind, including through a successor company: (i) CLCI or TATC,

whichever has resumed the conduct of commercial business, or both (hereinafter the “Resumed

Company”) will immediately notify the United States using the same contact information as set

forth in Paragraph 27 below; and (ii) within 60 days of the resumption of business, the Resumed

Company will implement an effective compliance program and internal controls with at least the

minimum elements set forth in Attachment C to this Agreement; and,

               (d)     this Agreement can ensure that integrity has been restored to CLCI’s

operations, should they continue, while preserving the United States’ ability to prosecute it

should a material breach occur.

       The parties further agree that whether CLCI or TATC has resumed commercial business

of any kind, including through a successor company, is a judgment reserved for the sole

discretion of the United States, based on any and all available facts.

                            Cooperation and Disclosure Obligations

       6.      CLCI and TATC shall cooperate fully and truthfully with the United States in any

and all matters relating to the current federal criminal investigation into violations of federal

antitrust, fraud, and related criminal laws involving foreign language training services, including

the conduct described in this Agreement and the attached Statement of Facts, and other conduct

under investigation by the United States at any time during the Term, until the later of the date
                                                  4
   Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 5 of 34 PageID: 14




upon which all investigations and prosecutions arising out of such conduct are concluded, or the

end of the term specified in Paragraph 4 (collectively “Federal Proceeding”). Federal Proceeding

also includes, but is not limited to, any investigation, prosecution, litigation, or other proceeding

regarding obstruction of, the making of a false statement or declaration in, the commission of

perjury or subornation of perjury in, the commission of contempt in, or conspiracy to commit

such offenses in any Federal Proceeding. CLCI and TATC agree that their full, truthful, and

continuing cooperation pursuant to this Paragraph will include, but not be limited to, the

following:

               (a)     producing to the United States all documents, information, and other

materials, wherever located, not protected under the attorney-client privilege or the work-product

doctrine, in the possession, custody, or control of CLCI or TATC, that are requested by the

United States in its sole discretion in connection with any Federal Proceeding, as well as

providing to the United States a log of any responsive documents, information, and other

materials that were not provided, including an explanation of the basis for withholding the

materials, and bearing the burden of establishing the validity of any such an assertion;

               (b)     using their best efforts to secure the full, truthful, and continuing

cooperation of their current and former directors, officers, employees, and agents as may be

requested by the United States in its sole discretion. Such efforts will include, but not be limited

to, making their current directors, officers, employees, and agents available in the United States

and at other mutually agreed-upon locations at CLCI’s or TATC’s expense for interviews and the

provision of testimony in grand jury, trial, and other judicial proceedings in connection with the

Federal Proceeding; and




                                                  5
   Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 6 of 34 PageID: 15




               (c)     with respect to any information, testimony, documents, records or other

tangible evidence provided to the United States pursuant to this Agreement, CLCI and TATC

consent to any and all disclosures to other governmental authorities, including federal, state, and

local authorities of such materials as the United States in its sole discretion shall deem

appropriate.

       7.      In addition to the Cooperation Obligations described above, during the Term of

the Agreement, should CLCI or TATC learn of or possess any evidence or allegations of

criminal violations of United States law by CLCI, TATC, or by any of their present or former

officers, directors, employees, or agents during their employment at either company, CLCI and

TATC shall promptly report such evidence or allegations to the United States. Any information

that CLCI or TATC thus discloses to the United States will likely include proprietary, financial,

confidential, and competitive business information. Public disclosure of the information and

reports could discourage cooperation, impede pending or potential government investigations,

and thus undermine the United States’ objectives in obtaining such reports. For these reasons,

among others, the information and reports and the contents thereof are intended to remain and

shall remain nonpublic, except as otherwise agreed to by the parties in writing, or except to the

extent that the United States determines in its sole discretion that disclosure would be in

furtherance of its discharge of its duties and responsibilities or is otherwise required by law.

                               Penalty and Victim Compensation

       8.      The parties agree that CLCI owes a monetary penalty in the amount of

$140,000.00 (One Hundred and Forty Thousand Dollars and no Cents) to the U.S. Treasury,

with CLCI and TATC being jointly and severally liable for such payment. The parties agree that

this penalty is appropriate given the facts and circumstances of this case, including the Relevant

Considerations described in Paragraph 5. The parties also agree, however, that payment of this
                                                  6
   Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 7 of 34 PageID: 16




penalty will be deferred until such time as CLCI or TATC resumes a commercial business of any

kind, in which case the full amount of the penalty must be paid to the U.S. Treasury:

(i) according to a payment schedule agreed to by the United States and the Resumed Company

(defined as set forth in Paragraph 5(c)) after the Resumed Company notifies the United States of

its resumption of business, as required by Paragraph 5(c)(i), or (ii) six months after the

resumption of business, if there is no such agreement. The parties agree that the provisions of

this Paragraph survive the Term, and the obligation of CLCI and TATC to pay the monetary

penalty is a continuing obligation that does not expire until the full amount is paid as required.

The parties further agree that application of the Sentencing Guidelines to determine the

applicable fine range yields the following analysis:

               a.      The November 1, 2018 version of the U.S.S.G. is applicable to this matter.

               b.      Offense Level. Based upon U.S.S.G. § 2C1.1, the total offense level is 12.
                       The base offense level under § 2C1.1(a)(2) is 12, and no Specific Offense
                       Characteristics under (b) or Cross References under (c) apply.

               c.      Base Fine. Based upon U.S.S.G. § 8C2.4(a)(1), the base fine is $70,000.

               d.      Culpability Score. Based upon U.S.S.G. § 8C2.5, the culpability score is 5,
                       calculated as follows:

                        (a) Base Culpability Score                              5

                        (b)(5) The organization had 10 or more employees        +1
                        and an individual within substantial authority
                        personnel participated in, condoned, or was
                        willfully ignorant of the offense

                        (g)(3) The organization clearly demonstrated
                        recognition and affirmative acceptance of               -1
                        responsibility for its criminal conduct

                        TOTAL                                                   5

               Calculation of Fine Range:

               Base Fine:                                     $70,000

                                                  7
   Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 8 of 34 PageID: 17




                Multipliers:                                  1.0(min)/2.0(max)

                Fine Range:                                   $70,000/$140,000

        9.      The penalty set forth in Paragraph 8 is final and shall not be refunded.

Furthermore, nothing in this Agreement shall be deemed an agreement by the United States that

such penalty is the maximum penalty that may be imposed in any future prosecution in the event

of a breach of this Agreement, and the United States is not precluded from arguing in any future

prosecution that the Court should impose a higher fine, although the United States agrees that

under those circumstances, it will recommend to the Court that any amount of the penalty paid

under this Agreement should be offset against any criminal fine the Court imposes as part of a

future judgment. CLCI and TATC acknowledge that no tax deduction may be sought, and agree

that no tax deduction will be sought, in the United States in connection with the payment of any

part of this penalty.

        10.     The parties agree that CLCI, along with its co-conspirators, and TATC on behalf

of CLCI, are jointly and severally liable for $56,984.00 (Fifty-Six Thousand Nine Hundred

and Eighty-Four Dollars and no Cents) in victim compensation to be paid to the National

Security Agency. The parties further agree that this victim compensation amount is appropriate

given the facts and circumstances of this case, including the Relevant Considerations described

in Paragraph 5. The parties also agree, however, that payment of this victim compensation will

be deferred until such time as CLCI or TATC resumes the conduct of commercial business of

any kind, in which case the Resumed Company (defined as set forth in Paragraph 5(c)) must pay

any outstanding amount of victim compensation to the National Security Agency according to

that agency’s payment instructions: (i) on a date, or according to a payment schedule, agreed to

by the United States and the Resumed Company after the Resumed Company notifies the United



                                                  8
   Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 9 of 34 PageID: 18




States of its resumption of business, as required by Paragraph 5(b)(i), or (ii) six months after the

resumption of business, if there is no such agreement. The parties agree that the provisions of

this Paragraph survive the Term, and the obligation of CLCI and TATC to pay victim

compensation is a continuing obligation that does not expire until the full amount has been paid

as required.

                               Conditional Release from Liability

       11.     In return for the full and truthful cooperation of CLCI and TATC as described in

Paragraph 6, and compliance with the other terms and conditions of this Agreement:

               (a)     The United States agrees that, except as provided by this Agreement, it

will not bring criminal charges against CLCI for any act or offense committed before the

Effective Date in furtherance of an antitrust conspiracy or conspiracy to defraud involving the

provision of foreign language training services in the United States, as described in the Statement

of Facts;

               (b)     Failure by CLCI or TATC to comply fully with the Cooperation

Obligations under Paragraph 6 will void the United States’ agreement in Paragraph 11(a), and

CLCI may be prosecuted criminally for any federal crime of which the United States has

knowledge; and

               (c)     The United States’ agreement in Paragraph 11(a) does not apply to

subornation of perjury (18 U.S.C. § 1622), false statements (18 U.S.C. § 1001), obstruction of

justice (18 U.S.C. § 1503 et seq.), contempt (18 U.S.C. §§ 401–402), or conspiracy to commit

such offenses. Its agreement in Paragraph 11(a) also does not apply to civil matters of any kind,

any civil or criminal violation of the federal tax or securities laws or conspiracy to commit such

offenses, or any crimes of violence.



                                                  9
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 10 of 34 PageID: 19




                               Related Administrative Proceedings

       12.     CLCI and TATC understand that they may be subject to exclusion, suspension, or

debarment action by state or federal agencies, and that this Agreement in no way controls what

action, if any, other agencies may take. However, the United States agrees that, if requested, it

will advise the appropriate officials of any governmental agency considering such action of the

fact, manner, and extent of any cooperation and remediation of CLCI or TATC as a matter for

that agency to consider before determining what action, if any, to take. By agreeing to provide

this information to such agencies, the United States is not agreeing to advocate on behalf of

CLCI or TATC, or to confirm that either company has provided any cooperation or remediation

in this matter, but rather is agreeing to provide facts to be evaluated independently by such

agencies.

                                 Corporate Compliance Program

       13.     As provided in Paragraph 5(c)(ii), if, at any time during the Term, CLCI or TATC

resumes the conduct of commercial business of any kind, including through a successor

company, CLCI and TATC agree that the Resumed Company (as defined in Paragraph 5(c)) will

implement an effective compliance program and internal controls with at least the minimum

elements set forth in Attachment C to this Agreement, designed to prevent and detect criminal

antitrust and fraud violations throughout its operations, including those of its affiliates, agents,

and joint ventures, and those of its contractors and subcontractors.

       14.     CLCI and TATC further represent that, in the event of a resumption of

commercial business as described above, the Resumed Company will continue to periodically

review its compliance program and make any necessary adjustments and updates based on

changes in the Resumed Company’s operations, circumstances, legal developments, and industry

practices.

                                                  10
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 11 of 34 PageID: 20




                                      Deferred Prosecution

       15.     In consideration of the undertakings agreed to herein by CLCI and TATC, the

United States agrees that any prosecution of CLCI for the conduct set forth in the Statement of

Facts be and hereby is deferred for the Term. To the extent there is conduct disclosed by CLCI

that is not set forth in the Statement of Facts, such conduct will not be exempt from further

prosecution and is not within the scope of or relevant to this Agreement.

       16.     The United States further agrees that if CLCI and TATC fully comply with all

obligations under this Agreement, the United States will not continue the criminal prosecution of

the offense described in Paragraph 1 of the Agreement and, at the conclusion of the Term, this

Agreement shall expire, except for the Cooperation Obligations set forth in Paragraph 6, and the

payment obligations set forth in Paragraphs 8 and 10. Within thirty (30) days of the Agreement’s

expiration, the United States shall seek dismissal with prejudice of the Information described in

Paragraph 1 of the Agreement.

                                      Breach of Agreement

       17.     If, during the Term of this Agreement, CLCI or TATC (a) commits any felony

offense under U.S. federal law; (b) provides to the United States deliberately false, incomplete,

or misleading information, including in connection with its disclosure of information about

individual culpability; (c) fails to satisfy any Cooperation Obligations as set forth in Paragraph 6

of this Agreement; (d) fails to satisfy the requirements set forth in Attachment C; or (e) otherwise

fails to completely perform or fulfill any of its obligations under this Agreement, regardless of

whether the United States becomes aware of such a breach after the Term is complete, CLCI

shall thereafter be subject to prosecution for any federal criminal violation of which the United

States has knowledge, including, but not limited to, the charges in the Information described in

Paragraph 1, which may be pursued by the United States in the United States District Court for

                                                 11
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 12 of 34 PageID: 21




the District of New Jersey or any other appropriate venue. Determination of whether CLCI or

TATC has breached this Agreement and whether to pursue prosecution of CLCI shall be in the

United States’ sole discretion. Any such prosecution may be premised on information provided

by any source, including but not limited to CLCI and TATC. Any such prosecution relating to

the conduct described in the Statement of Facts or relating to conduct known to the United States

prior to the date of the signing of this Agreement that is not time-barred by the applicable statute

of limitations on the Effective Date of this Agreement may be commenced against CLCI,

notwithstanding the expiration of the statute of limitations between the Effective Date and the

expiration of the Term plus one year. Thus, by signing this Agreement, CLCI agrees that the

statute of limitations with respect to any such prosecution that is not time-barred on the Effective

Date of this Agreement shall be tolled for the duration of the Term plus one year. In addition,

CLCI agrees that the statute of limitations as to any felony offense under U.S. federal law that

occurs during the Term will be tolled from the date upon which the offense occurs until the

earlier of: (a) the date upon which the United States is made aware of the offense, or (b) the

duration of the Term plus five years, and that this period shall be excluded from any calculation

of time for purposes of the application of the statute of limitations.

       18.     In the event that the United States determines that CLCI or TATC has breached

this Agreement, the United States agrees to provide the companies with written notice of such

breach prior to instituting any prosecution resulting from such breach. Within thirty (30) days of

receipt of such notice, CLCI and TATC shall have the opportunity to respond to the United

States in writing to explain the nature and circumstances of such breach, as well as the actions

they have taken to address and remediate the situation, which the United States shall consider in

determining whether to pursue prosecution of CLCI.



                                                  12
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 13 of 34 PageID: 22




       19.     In the event that the United States determines that CLCI or TATC have breached

this Agreement: (a) all statements made by or on behalf of CLCI or TATC to the United States or

to the Court, including the Statement of Facts, and any testimony given by any individual before

a grand jury, court, or any tribunal, or at any legislative hearings, whether prior or subsequent to

this Agreement, and any leads derived from such statements or testimony, shall be admissible in

evidence in any and all criminal proceedings brought by the United States against CLCI; and

(b) neither CLCI nor TATC shall assert any claim under the United States Constitution, Rule

11(f) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules of Evidence, or

any other federal law or rule that testimony or statements made by or on behalf of CLCI or

TATC prior or subsequent to this Agreement, or any leads derived therefrom, should be

suppressed or are otherwise inadmissible. The decision whether any conduct or statement of any

current or former director, officer, or employee, or any person acting on behalf of, or at the

direction of, CLCI or TATC will be imputed to one or both companies for the purpose of

determining whether CLCI or TATC has violated any provision of this Agreement shall be in the

sole discretion of the United States.

       20.     CLCI and TATC acknowledge that the United States has made no representations,

assurances, or promises concerning what sentence may be imposed by the Court against CLCI if

CLCI or TATC breaches this Agreement and this matter proceeds to judgment. CLCI and TATC

further acknowledge that any such sentence is solely within the discretion of the Court and that

nothing in this Agreement binds or restricts the Court in the exercise of such discretion.

       21.     On the date that the period of deferred prosecution specified in this Agreement

expires or upon the date of either the final dissolution of CLCI or TATC or the resignation or

termination of all employees, officers, and directors of the company(ies), whichever is sooner, as



                                                 13
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 14 of 34 PageID: 23




set forth in Attachment D, CLCI and TATC, by the respective Presidents or CEOs of the

Companies and their General Counsel or outside legal counsel, will certify to the United States

that CLCI and TATC have met their disclosure obligations set forth in Paragraph 7 of this

Agreement. Each certification will be deemed a material statement and representation by CLCI

and TATC to the executive branch of the United States for purposes of 18 U.S.C. §§ 1001 and

1519, and it will be deemed to have been made in the judicial district in which this Agreement is

filed.

                       Sale, Merger, or Other Change in Corporate Form

         22.    CLCI and TATC agree that, during the Term, if either company undertakes any

change in corporate form, including if it sells, merges, or transfers business operations that are

material to its consolidated operations, as they exist as of the date of this Agreement, whether

such sale is structured as a sale, asset sale, merger, or transfer, it shall provide notice to the

United States at least thirty (30) business days prior to undertaking any such sale, merger,

transfer, or other change in corporate form. Unless, after receiving the required notice from

CLCI or TATC of the transaction, the United States consents in its sole discretion that a specific

transaction will not be subject to this provision, CLCI and TATC shall include in any contract

for sale, merger, or transfer a provision binding the purchaser, or any successor in interest

thereto, to the obligations described in this Agreement. Unless the United States consents as

described above, the purchaser or successor in interest must also agree in writing that the United

States’ ability to enforce all provisions of this Agreement, including to determine that it has been

breached, is applicable in full force to that entity. CLCI and TATC agree that, unless the United

States consents as described above, the failure to include these provisions in the transaction will

make any such transaction null and void. The United States shall inform CLCI and TATC

within fifteen (15) business days of receiving CLCI’s or TATC’s notification if it consents that
                                                   14
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 15 of 34 PageID: 24




the transaction(s) will not be subject to this provision, or if it determines that the transaction(s)

will have the effect of circumventing or frustrating the purposes of this Agreement. If the United

States does not respond to CLCI’s or TATC’s notification within fifteen (15) business days, the

transaction(s) at issue shall be deemed not to be subject to this provision and not to have the

effect of circumventing or frustrating the purposes of this Agreement. If, at any time during the

Term, CLCI or TATC engages in a transaction(s) that has the effect of circumventing or

frustrating the purposes of this Agreement, the United States may deem it a breach pursuant to

Paragraphs 17-20 of this Agreement. Nothing herein shall restrict CLCI or TATC from

indemnifying (or otherwise holding harmless) the purchaser or successor in interest for penalties

or other costs arising from any conduct that may have occurred prior to the date of the

transaction(s), so long as such indemnification does not have the effect of circumventing or

frustrating the purposes of this Agreement, as determined by the United States in its sole

discretion.

                                Public Statements by the Company

        23.     CLCI and TATC expressly agree that they shall not, through present or future

attorneys, officers, directors, employees, agents, or any other person authorized to speak for

CLCI or TATC, make any public statement, in litigation or otherwise, contradicting the

acceptance of responsibility by CLCI set forth above or as described in the Statement of Facts.

Any such contradictory statement shall, subject to cure rights of CLCI and TATC described

below, constitute a breach of this Agreement, and CLCI thereafter shall be subject to prosecution

as set forth in Paragraphs 17-20 of this Agreement. The decision whether any public statement

by any such person contradicting a fact contained in the Statement of Facts will be imputed to

CLCI for the purpose of determining whether it has breached this Agreement shall be at the sole

discretion of the United States. If the United States determines that a public statement by any
                                                  15
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 16 of 34 PageID: 25




such person contradicts in whole or in part a statement contained in the Statement of Facts, the

United States shall so notify CLCI and TATC, which may avoid a breach of this Agreement by

publicly repudiating such statement(s) within five (5) business days after notification. CLCI shall

be permitted to raise defenses and to assert affirmative claims in other proceedings relating to the

matters set forth in the Statement of Facts provided that such defenses and claims do not

contradict, in whole or in part, a statement contained in the Statement of Facts. This Paragraph

does not apply to any statement made by any present or former officer, director, employee, or

agent of CLCI or TATC in the course of any criminal, regulatory, or civil case initiated against

such individual, unless such individual is speaking on behalf of CLCI or TATC.

       24.     CLCI and TATC agree that if either company, or any of its direct or indirect

subsidiaries or affiliates, issues a press release or holds any press conference in connection with

this Agreement, CLCI and TATC shall first consult the United States to determine: (a) whether

the text of the release or proposed statements at the press conference are true and accurate with

respect to matters between the United States, CLCI, and TATC; and (b) whether the United

States has any objection to the release or proposed statements.

                          Limitation on Binding Effect of Agreement

       25.     This Agreement is binding on CLCI, TATC, and the United States Department of

Justice, Antitrust Division, but specifically does not bind any other component of the Department

of Justice, other federal agencies, or any state, local, or foreign law enforcement or regulatory

agencies, or any other authorities.

       26.     If the court refuses to grant exclusion of time under the Speedy Trial Act, 18

U.S.C. § 3161(h)(2), all the provisions of this Agreement shall be deemed null and void, and the

Term shall be deemed not to have begun, except that the statute of limitations for any

prosecution relating to the conduct described in the Statement of Facts shall be tolled from the
                                                 16
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 17 of 34 PageID: 26




date on which this Agreement is signed until the date the Court refuses to grant the exclusion of

time plus six months, and except for the provisions contained within Paragraph 2 of this

Agreement.

                                              Notice

       27.     Any notice to the United States under this Agreement shall be given by personal

delivery, overnight delivery by a recognized delivery service, or registered or certified mail,

addressed to Joseph Muoio, Chief of the New York Office, Department of Justice-Antitrust

Division, 26 Federal Plaza, Room 3630, New York, NY 10278. Any notice to CLCI or TATC

under this Agreement shall be given by personal delivery, overnight delivery by a recognized

delivery service, or registered or certified mail, addressed to: Charles B. Thomas, Bean Kinney

& Korman, 2311 Wilson Boulevard, Suite 500, Arlington, VA 22201. Notice shall be effective

upon actual receipt by the United States, CLCI, or TATC.




                                     [Intentionally left blank]




                                                 17
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 18 of 34 PageID: 27




                                     Entirety of Agreement

        28.    This Agreement, including its Attachments A-D, sets forth all the terms of the

Agreement between CLCI, TATC, and the United States. No amendments, modifications, or

additions to this Agreement shall be valid unless they are in writing and signed by the United

States, the attorneys for CLCI and TATC, and a duly authorized representative of CLCI and

TATC.

        Dated: January 15, 2021



                                                     Respectfully submitted,



 By:_________________________                       By:_________________________

 Maria Luisa T. Acosta                              Carrie A. Syme, Assistant Chief
 Director                                           Kathryn Kushner, Trial Attorney

 Comprehensive Language Center, Inc.                U.S. Department of Justice
 TATC Consulting Corporation                        Antitrust Division, New York Office
                                                    26 Federal Plaza, Room 3630
                                                    New York, NY 10278
                                                    (646) 714-1906

 By:_________________________

 Daniel Zelenko
 Crowell & Moring LLP
 590 Madison Avenue, 20th Floor
 New York, NY 10022-2544

 Counsel for CLCI and TATC




                                               18
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 19 of 34 PageID: 28




                           COMPANY OFFICER’S CERTIFICATE

        I have read the Deferred Prosecution Agreement (“Agreement”) and carefully reviewed

every part of it with outside counsel for Comprehensive Language Center, Inc. and TATC

Consulting Corporation (the “Companies”). I understand the terms of this Agreement and

voluntarily agree, on behalf of the Companies, to each of its terms. Before signing this

Agreement, I consulted outside counsel for the Companies. Counsel fully advised me of the

rights of the Companies, possible defenses, the Sentencing Guidelines’ provisions, and the

consequences of entering into this Agreement.

        I have carefully reviewed the terms of this Agreement with the Board of Directors of the

Companies. I have advised and caused outside counsel for the Companies to advise the Board of

Directors fully of the rights of the Companies, possible defenses, the Sentencing Guidelines’

provisions, and the consequences of entering into the Agreement.

        No promises or inducements have been made other than those contained in this

Agreement. No one has threatened or forced me, or to my knowledge any person authorizing this

Agreement on behalf of the Companies, in any way to enter into this Agreement. I am also

satisfied with outside counsel’s representation in this matter. I certify that I am a Director of

Comprehensive Language Center, Inc. and a Director of TATC Consulting Corporation, and that

I have been duly authorized by the Companies to execute this Agreement on behalf of the

Companies.

Date: January 15, 2021
                                        Comprehensive Language Center, Inc.
                                        TATC Consulting Corporation

                                By:     ___________________________________
                                        Maria Luisa T. Acosta
                                        Director



                                                  19
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 20 of 34 PageID: 29




                                CERTIFICATE OF COUNSEL

        I am counsel for Comprehensive Language Center, Inc. and TATC Consulting

Corporation (the “Companies”) in the matter covered by the Deferred Prosecution Agreement

(“Agreement”). In connection with such representation, I have examined relevant documents of

the Companies and discussed the terms of this Agreement with the Board of Directors of the

Companies. Based on our review of the foregoing materials and discussions, I am of the opinion

that the representative of the Companies has been duly authorized to enter into this Agreement

on behalf of the Companies and that this Agreement has been duly and validly authorized,

executed, and delivered on behalf of the Companies and is a valid and binding obligation of the

Companies. Further, I have carefully reviewed the terms of this Agreement with the Board of

Directors and Maria Luisa T. Acosta, a Director of the Companies. I have fully advised them of

the rights of the Companies, possible defenses, the Sentencing Guidelines’ provisions, and the

consequences of entering into this Agreement. To my knowledge, the decision of the Companies

to enter into this Agreement, based on the authorization of the Board of Directors, is an informed

and voluntary one.


Date: January 15, 2021


                                  By: ___________________________________
                                      Daniel L. Zelenko
                                      Crowell & Moring LLP
                                      Counsel for Comprehensive Language Center, Inc., and
                                      TATC Consulting Corporation




                                                20
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 21 of 34 PageID: 30




                                          Attachment A

                                       Statement of Facts

       The following Statement of Facts is incorporated by reference as part of the Deferred

Prosecution Agreement (“Agreement”) between the United States Department of Justice,

Antitrust Division (“United States”) and Comprehensive Language Center, Inc. (“CLCI” or “the

Company”). The Company hereby agrees and stipulates that the following information is true

and accurate. The Company admits, accepts, and acknowledges that it is responsible for the acts

of its officers, directors, employees, and agents as set forth below. Should the United States

pursue the prosecution that is deferred by the Agreement, the Company agrees that it will neither

contest the admissibility of, nor contradict, this Statement of Facts in any criminal proceeding.

The following facts establish beyond a reasonable doubt the charges set forth in the Information.

         1.     From at least as early as March 2017 until at least December 2017 (the “Relevant

 Period”), CLCI, a corporation organized and existing under the laws of Virginia with its

 principal place of business in McLean, Virginia, was, among other things, a provider of

 foreign-language training services in the United States. CLCI employed approximately 17

 individuals.

         2.     Whenever in this Statement of Facts reference is made to any act, deed, or

 transaction of CLCI, the statement means that CLCI engaged in the act, deed, or transaction by

 or through its officers, directors, agents, employees, or other representatives while they were

 actively engaged in the management, direction, control, or transaction of its business or affairs.

         3.     Many individuals and employees of companies and government agencies need to

 be trained in speaking, reading, and understanding languages other than English to perform

 their job duties. Private companies often are hired to perform foreign-language training

 services, including by providing a language instructor, designing the course of training,

                                                21
Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 22 of 34 PageID: 31




creating training materials, and providing appropriate facilities in which the training takes

place. In some cases, foreign-language training companies must compete to win contracts that

will allow them to provide training services for a particular customer for a fee.

       4.    Certain offices and agencies of the United States government, including the

National Security Agency (“NSA”), have regular needs to train their employees and

contractors in foreign languages. For many military personnel and civilian workers in the area

of cryptology, this is mission-critical work that supports the mission of the NSA to protect the

nation from threats and gain an advantage for the United States and its allies in matters of

intelligence and security.

       5.    During the Relevant Period, CLCI and Berlitz Languages, Inc. (“Berlitz”)

competed against each other and other entities to win contracts to provide foreign-language

training services to the NSA.

       6.    In early 2017, the NSA announced a competitive bidding process by which it

would award up to three prime contracts to companies to provide training services in specified

foreign languages at each of six different geographic locations around the United States,

including an area that encompasses the city of Odenton, Maryland. These contracts were

collectively known as External Language Training III contracts, hereinafter “ELT-III

Contracts.” The term of each ELT-III Contract, including extensions, ran from 2017-2022 and,

together, authorized up to $3.75 million in funds to be paid to the successful bidders. The NSA

stated that the ELT-III Contracts would be awarded to up to three companies whose bids were

deemed Technically Acceptable, including by being able to provide training in appropriate

facilities at all six specified geographic locations, and by bidding the lowest prices. On




                                               22
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 23 of 34 PageID: 32




 approximately August 1, 2017, CLCI, Berlitz, and an unrelated third party each were awarded

 one of the ELT-III Contracts.

            7.   Each winner of an ELT-III Contract was thereafter entitled to submit a bid for

 individual Delivery Orders issued under those contracts; each Delivery Order called for a

 particular set of training sessions in a particular foreign language at a particular location. The

 NSA stated that each Delivery Order would be awarded to the company whose bid for the

 described training was deemed Technically Acceptable and who bid the lowest price. In order

 to be deemed Technically Acceptable, the company was required to have a facility in the

 particular location in which it could conduct the training. Through December 21, 2017, the

 NSA bid and awarded approximately 15 Delivery Orders under the ELT-III Contracts.

       8.        During the Relevant Period, in the District of New Jersey and elsewhere, CLCI

and its co-conspirators did knowingly and willfully combine, conspire, confederate, and agree to

defraud the United States by impeding, impairing, obstructing, and defeating by dishonest means

the lawful government functions of the NSA, an agency of the United States, namely, the

competitive bidding for and operation of the ELT-III Contracts and the Delivery Orders issued

thereunder.

       9.        The object of the conspiracy was for CLCI to fraudulently obtain an ELT-III

Contract and Delivery Orders issued thereunder, by falsely representing CLCI’s facilities

available to perform under the Contract; to suppress competition between CLCI and Berlitz for

certain Delivery Orders issued under their Contracts; and to obtain payments for certain work

performed under their Contracts.




                                                 23
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 24 of 34 PageID: 33




       10.     For the purpose of forming and carrying out the charged combination and

conspiracy, CLCI, Berlitz, and their co-conspirators did those things that they combined and

conspired to do, including, among other things:

               a.     discussing, agreeing to, and facilitating CLCI’s submission of false and

misleading bid information to the NSA in order to misrepresent its bid as Technically

Acceptable, specifically by falsely and misleadingly claiming that CLCI could perform foreign-

language training services at a particular facility in Odenton, Maryland (“the Odenton Facility”)

that in fact belonged to and was operated solely by Berlitz;

               b.     discussing and agreeing that, in exchange for Berlitz’s agreement to allow

CLCI to misrepresent the Odenton Facility as available to CLCI for its performance of foreign-

language training services, CLCI would not bid against Berlitz for Delivery Orders involving

foreign-language training scheduled to take place in or near Odenton, Maryland;

               c.     discussing and agreeing that CLCI and Berlitz would deceive the NSA

regarding the existence and nature of their agreement;

               d.     submitting invoices to the NSA for foreign-language training services

provided under the ELT-III Contracts and associated Delivery Orders, which, by the means and

methods described above, were based on non-competitive bids; and

               e.     receiving payments for foreign-language training services provided under

the ELT-III Contracts and associated Delivery Orders, which, by the means and methods

described above, were based on non-competitive bids.

       11.     In furtherance of the conspiracy and to effect the illegal object thereof, CLCI,

together with its co-conspirators, committed the following overt acts, among others, in the

District of New Jersey and elsewhere in the United States:



                                                  24
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 25 of 34 PageID: 34




               a.           On or around April 12, 2017, CLCI emailed Berlitz a draft letter

memorializing their agreement, pursuant to which:

                       i.          CLCI, in its bid to the NSA for the ELT-III Contract, would falsely

represent that it could perform foreign-language training services at the Odenton Facility;

                      ii.          CLCI would not disclose to the NSA that the Odenton Facility was

in fact owned and operated solely by Berlitz; and

                     iii.          if both CLCI and Berlitz won ELT-III Contracts, CLCI would not

bid against Berlitz for Delivery Orders issued under the ELT-III Contracts for work in or near

Odenton, Maryland;

               b.           On or around April 17, 2017, CLCI and Berlitz executed the written

agreement described in subsection (a) above;

               c.           On or around April 20, 2017, CLCI and Berlitz each submitted a bid to the

NSA for an ELT-III Contract. The bid submitted by CLCI falsely described the Odenton Facility

as “our Odenton, MD location” and included a floor plan for the Odenton Facility described as

“our floor plan,” without disclosing to the NSA that such facility was in fact owned and operated

solely by Berlitz;

               d.           In or around May 2017, after the NSA sent a request to CLCI and Berlitz

for additional information on their Maryland training facilities, Berlitz emailed CLCI a revised

floorplan for the Odenton Facility for CLCI to use in its response to the NSA;

               e.           On or around May 17, 2017, CLCI submitted a revised floor plan for the

Odenton Facility and again falsely represented it as a location at which CLCI could perform the

training, without disclosing to the NSA that such facility was in fact owned and operated solely

by Berlitz;


                                                    25
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 26 of 34 PageID: 35




               f.        On or around August 1, 2017, after the NSA had selected both CLCI and

Berlitz as winners of ELT-III Contracts, CLCI and Berlitz each executed a written ELT-III

Contract with the NSA, entitling each to compete for Delivery Orders to be bid and awarded

under those contracts;

               g.        On or around August 9, 2017, after the NSA had sent out the first ELT-III

Delivery Order for bid, CLCI and Berlitz exchanged emails to maintain their conspiratorial

agreement, including an email by CLCI to confirm that, in accordance with their April 17, 2017

conspiratorial agreement, CLCI would not bid on this Delivery Order because it called for

foreign-language training work in Maryland;

               h.        Shortly after the email conversations referred to in subsection (g) above,

consistent with those communications and the conspiratorial agreement, CLCI declined to submit

a bid to the NSA for the first Delivery Order;

               i.        On or around August 17, 2017, after the NSA had sent out the second

ELT-III Delivery Order for bid, CLCI and Berlitz exchanged emails to maintain their

conspiratorial agreement, including an email by CLCI to confirm that it would not bid on this

Delivery Order because it called for foreign-language training work in Maryland;

               j.        Shortly after the email conversations referred to in subsection (i) above,

consistent with those communications and the conspiratorial agreement, CLCI declined to submit

a bid to the NSA for the second Delivery Order; and

               k.        During the period from in or around August 2017 until on or around

December 18, 2017, CLCI did not submit any bid to the NSA for an ELT-III Delivery Order in

competition with a bid from Berlitz for foreign-language training work to be performed in

Maryland.



                                                  26
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 27 of 34 PageID: 36




                 Attachment B: Certificate of Corporate Board Resolutions

        WHEREAS, Comprehensive Language Center, Inc. (“CLCI”) has been engaged in

discussions with the United States Department of Justice, Antitrust Division (“United States”)

regarding issues arising in relation to the conduct described in Attachment A; and

        WHEREAS, in order to resolve such discussions, it is proposed that CLCI enter into a

Deferred Prosecution Agreement with the United States dated January 15, 2021 (“Agreement”);

and

        WHEREAS, TATC Consulting Corporation (“TATC”) wholly owns CLCI and has the

authority to enter this Agreement on behalf of CLCI and on its own behalf;

        WHEREAS, TATC’s Director, Maria Luisa T. Acosta, together with outside counsel for

TATC and CLCI, have advised the Board of Directors of TATC and CLCI of their rights, possible

defenses, the Sentencing Guidelines’ provisions, and the consequences of entering into such

Agreement with the United States;

        Therefore, the Board of Directors has RESOLVED that:

        1.     TATC and CLCI: (a) acknowledge the filing of the one-count Information

charging CLCI with violation of 18 U.S.C. § 371; (b) waive indictment of CLCI on such charges

and enter into the Agreement with the United States; (c) agree that CLCI owes a monetary penalty

in the amount of $140,000.00 (One Hundred and Forty Thousand Dollars and no Cents) to the

United States Treasury with respect to the conduct described in Attachment A, with CLCI and

TATC being jointly and severally liable for such payment, except that such payment is deferred

unless and until CLCI or TATC resumes the conduct of commercial business, as provided in the

Agreement; and (d) agree that CLCI, along with its co-conspirators, and TATC on behalf of CLCI,

are jointly and severally liable for victim compensation in the amount of $56,984.00 (Fifty-Six



                                               27
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 28 of 34 PageID: 37




Thousand Nine Hundred and Eighty-Four Dollars and no Cents) to the National Security

Agency with respect to the conduct described in Attachment A, except that such payment is

deferred unless and until CLCI or TATC resumes the conduct of commercial business, as provided

in the Agreement;

        2.      TATC and CLCI accept and will comply with all of the terms and conditions

contained in the Agreement and its attachments;

        3.      Director of TATC, Maria Luisa T. Acosta, is hereby authorized, empowered and

directed, on behalf of TATC and CLCI, to execute the Agreement substantially in such form as

reviewed by this Board of Directors at this meeting with such changes as the Director of TATC,

Maria Luisa T. Acosta, may approve;

        4.      Director of TATC, Maria Luisa T. Acosta, is hereby authorized, empowered and

directed to take any and all actions as may be necessary or appropriate and to approve the forms,

terms, or provisions of any agreement or other documents as may be necessary or appropriate, to

carry out and effectuate the purpose and intent of the foregoing resolutions; and,

        5.      All of the actions of Director of TATC, Maria Luisa T. Acosta which actions would

have been authorized by the foregoing resolutions except that such actions were taken prior to the

adoption of such resolutions, are hereby severally ratified, confirmed, approved, and adopted as

actions on behalf of TATC and CLCI.



Date: January 15, 2021
                                              By:     ___________________________________
                                                      Maria Luisa T. Acosta
                                                      Director, TATC Consulting Company




                                                28
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 29 of 34 PageID: 38




                                          Attachment C

                                Corporate Compliance Program

       1.      As part of the Deferred Prosecution Agreement between Comprehensive

Language Center, Inc. (“CLCI”); its parent company, TATC Consulting Corporation (“TATC”);

and the United States Department of Justice, Antitrust Division (“United States”) dated January

15, 2021, and to address any deficiencies in CLCI’s and TATC’s compliance programs,

including their policies, procedures, and internal controls relating to compliance with federal

fraud and antitrust laws and regulations, CLCI and TATC agree to conduct, in a manner

consistent with all of their obligations under this Agreement, appropriate reviews of their

existing policies, procedures, and internal controls, if, at any time during the Term, CLCI or

TATC resumes the conduct of commercial business of any kind, including through a successor

company. Whether CLCI or TATC has resumed commercial business of any kind, including

through a successor company, is a judgment reserved for the sole discretion of the United States,

based on any and all available facts.

       2.      If, at any time during the Term, CLCI or TATC resumes the conduct of

commercial business of any kind, including through a successor company, CLCI or TATC

(whichever company has resumed the conduct of commercial business, or both, hereinafter the

“Resumed Company”) agrees to institute a compliance program, including by implementing

compliance policies and procedures designed to ensure the prevention and detection of fraud and

antitrust violations. At a minimum, this should include, but not be limited to, the following

elements:

               (a)     Design and Comprehensiveness. The Resumed Company has or will

develop compliance policies and procedures reasonably designed to prevent fraud and antitrust

violations. The policies and procedures should be integrated into the Resumed Company’s

                                                29
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 30 of 34 PageID: 39




business practices and reinforced through appropriate internal controls specifically tailored to the

Resumed Company’s business. The Resumed Company shall notify all employees that

compliance with the policies and procedures is the duty of individuals at all levels of the

company.

               (b)     Culture of Compliance. The Resumed Company’s senior leadership as a

whole, through words and actions, will work to foster a culture of compliance throughout the

organization. Senior leadership across the organization are and will be held accountable for

failures in the Resumed Company’s fraud and antitrust compliance.

               (c)     Responsibility for the Compliance Program. The Resumed Company will

assign responsibility to one or more senior leaders in the company or its parent company with

sufficient background and competence in fraud and antitrust law for the implementation and

oversight of the compliance program. Those responsible for the Resumed Company’s

compliance program will be provided with sufficient autonomy, authority, and seniority within

the Resumed Company’s governance structure to effectuate the compliance program.

               (d)     Periodic Risk-Based Reviews. The Resumed Company will conduct

periodic fraud and antitrust risk assessments to ensure that its compliance program, including

internal controls, is tailored to the Resumed Company’s individual circumstances. In undertaking

such risk assessments, the Resumed Company will review its policies and procedures and make

any necessary adjustments and updates based on changes in the Resumed Company’s operations,

circumstances, legal developments, and industry practices.

               (e)     Training and Communication. The Resumed Company will develop a

fraud and antitrust compliance training program tailored to the Resumed Company’s specific

fraud and antitrust risks and will periodically update the program to ensure that it reflects the



                                                 30
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 31 of 34 PageID: 40




Resumed Company’s current policies and reporting procedures, and legal, technical, or

marketplace developments. The audience, timing, frequency, form, and content of the Resumed

Company’s fraud and antitrust training should be commensurate with the Resumed Company’s

operations and circumstances. The Resumed Company should make certain that all relevant

employees (regardless of management level or location) understand the training and when and

how to report a possible fraud or antitrust violation. Training may include participation and

compliance certifications as appropriate. The Resumed Company will also maintain detailed

records of training and compliance-related communications.

               (f)     Monitoring and Auditing. The Resumed Company will conduct regular

monitoring and auditing of its fraud and antitrust compliance program to ensure that the program

is fully implemented and followed. If the Resumed Company’s monitoring and auditing

functions detect potential violations, they will be reported to the Company’s governing authority

by the individual(s) responsible for the compliance program. The Resumed Company will also

revise its policies, procedures, and internal controls as appropriate to reflect the results and

findings of monitoring and audit activities.

               (g)     Reporting and Guidance. The Resumed Company will implement an

effective and confidential system for communication that employees may use to seek guidance,

raise concerns, or report potential fraud or antitrust violations anonymously and confidentially

without fear of retaliation. The system will be widely disseminated to all relevant employees and

will be designed to respond promptly to all communications. The Resumed Company will

maintain detailed records of any communications through this system and how those

communications were addressed.




                                                  31
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 32 of 34 PageID: 41




               (h)    Incentives and Discipline. The importance of fraud and antitrust

compliance will be reflected in the Resumed Company’s employee evaluation, incentive, and

compensation structure. The Resumed Company will discipline employees, managers, and senior

executives as appropriate for fraud and antitrust compliance failures.

               (i)    Remediation. The Resumed Company shall have procedures in place to

address failures in the Resumed Company’s fraud and antitrust compliance program and to

communicate changes in its policies to employees.




                                                32
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 33 of 34 PageID: 42




                                       ATTACHMENT D

                                          Certification

To:    United States Department of Justice
       Antitrust Division
       Attention: Joseph Muoio, Chief, New York Office

Re:    Deferred Prosecution Agreement Disclosure Certification

       The undersigned certify, pursuant to Paragraph 21 of the Deferred Prosecution

Agreement filed on January 19, 2021 in the U.S. District Court for the District of New Jersey

(“Agreement”), by and between the United States Department of Justice, Antitrust Division;

Comprehensive Language       Center,   Inc.,   (“CLCI”);   and   its   parent   company    TATC

Consulting Corporation (“TATC,” together, “the Companies”) that the undersigned are aware of

the Companies’ disclosure obligations under Paragraph 7 of the Agreement and that the

Companies have disclosed to the Antitrust Division any and all evidence or allegations of

conduct required pursuant to Paragraph 7 of the Agreement, which includes evidence or

allegations that may constitute a violation of federal antitrust, fraud, and related criminal laws

(“Disclosable Information”). This obligation to disclose information extends to any and all

Disclosable Information that has been identified through the Companies’ compliance programs,

whistleblower channels, internal audit reports, due diligence procedures, investigation

processes, or other of the Companies’ sources and processes. The undersigned further

acknowledge and agree that the reporting requirement contained in Paragraph 7 and the

representations contained in this certification constitute a significant and important

component of the Agreement and the Antitrust Division’s determination whether the Companies

have satisfied their obligations under the Agreement.

       The undersigned hereby certify respectively that [he/she] is the [President/Chief Executive

Officer] of [CLCI/TATC] and that [he/she] is the [General Counsel of/outside legal counsel for]
                                               33
  Case 3:21-cr-00050-FLW Document 2 Filed 01/19/21 Page 34 of 34 PageID: 43




[CLCI/TATC], and that each has been duly authorized by the Companies to sign this Certification

on behalf of the Companies.

       This Certification shall constitute a material statement and representation by the

undersigned and by, on behalf of, and for the benefit of, the Companies to the executive branch of

the United States for purposes of 18 U.S.C. § 1001, and such material statement and representation

shall be deemed to have been made in the District of New Jersey. This Certification shall also

constitute a record, document, or tangible object in connection with a matter within the jurisdiction

of a department and agency of the United States for purposes of 18 U.S.C. § 1519, and such record,

document, or tangible object shall be deemed to have been made in the District of New Jersey.



By:    ____________________________                           Dated: ________________________
       [NAME]
       [President/Chief Executive Officer]
       CLCI/TATC


By:    ____________________________                           Dated: ________________________
       [NAME]
       [TITLE]
       [COMPANY/FIRM]




                                                 34
